Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-27 and 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2019/0128227 (Amano et al. hereinafter) in view of Us Patent No. 7,318,445 (Oshiro et al. hereinafter).
In re claim 18, with reference to Figs. 1-4, Amano et al. discloses: An assembly for a fluid tank comprising: a baffle (104), comprising a first deflecting surface intended to define a first part of the tank and a second deflecting surface intended to define a second part of the tank (see Fig. 2 below); and a fluid transfer line (90) intended to extend from the first part to the second part and being linked to the baffle by a linkage (120) supported by the assembly, wherein the extension of the fluid transfer line in the first part defines a first portion of the fluid transfer line, wherein the extension of the fluid transfer line in the second part defines a second portion of the fluid transfer line (See fig. 2 below).
[AltContent: arrow][AltContent: textbox (2nd Line Part)][AltContent: arrow][AltContent: textbox (1st Line Part)][AltContent: arrow][AltContent: textbox (2nd Tank Part)][AltContent: arrow][AltContent: textbox (1st Tank Part)][AltContent: arrow][AltContent: textbox (2nd Deflecting Surface)][AltContent: textbox (1st Deflecting Surface)][AltContent: arrow]
    PNG
    media_image1.png
    573
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    628
    696
    media_image2.png
    Greyscale

Amano et al. fails to disclose wherein the linkage allows for simultaneous rotation of the first portion and the second portion of the fluid transfer line towards a surface comprising one of the deflecting surfaces.
However, with reference to Figs. 4, 6, and 7, Oshiro et al. discloses an in-tank mounting assembly linkage (20, 60) for a fuel line (30), wherein the linkage allows for rotation of the fuel line (see Fig. 3, columns 5-6, lines 62-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have improved the linkage of Amano et al. by incorporating a pivoting linkage for the purposes of reducing stress and strain on the fuel line during movements of the vehicle and during mounting and unmounting of the fuel line to and from the baffle (Oshiro et al., column 2, lines 53-60).
In re claim 19, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the fluid transfer line is linked to an internal peripheral edge (at 118, see Fig. 4 above)  of the baffle defining a passing hole (61a) extending between the two deflecting surfaces of the baffle, the fluid transfer line passing through the passing hole in the baffle (by incorporating the bracket and 60 and joint 20 to mount to element 120 of Amano et al.).
In re claim 20, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the fluid transfer line is linked to an external peripheral edge of the baffle defining an indentation located on the edge of the baffle (note the edge 118 can be considered an external edge of the baffle, but also an internal edge in that it is the edge which is directed towards the interior of the tank).
In re claim 21, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the linkage is a pivot linkage (as in re claim 18 above).
In re claim 22, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the linkage comprises a post (60) supported by the baffle (at 120) and a bearing (21) connected to the fluid transfer line (90/30), the post being configured to receive a bearing (i.e. “the” bearing).
In re claim 23, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the fluid transfer line comprises an upstream tube part (in the first part), a downstream tube part (in the second part), and a hollow cylindrical element (20) connecting the upstream tube part to the downstream tube part, the bearing (21) being connected to the fluid transfer line via the hollow cylindrical element, the hollow cylindrical element allowing fluid to flow through the linkage (See Fig. 6 of Oshiro et al.).
In re claim 24, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the linkage comprises a post (25) supported by the fluid transfer line and a bearing (60) connected to the baffle, the post being configured to receive the bearing (as in fig. 4 of Oshiro et al.).
In re claim 25, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the fluid transfer line comprises an upstream tube part, a downstream tube part, and a hollow cylindrical element connecting the upstream tube part to the downstream tube part (as in re claim 23 above), the post (25) being connected to the fluid transfer line (30/90) via the hollow cylindrical element (20), the hollow cylindrical element allowing fluid to flow through the linkage (See Fig. 6 of Oshiro et al.).
In re claim 26, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the hollow cylindrical element comprises an upstream end and a downstream end, both having an outer surface, the upstream end and the downstream end being connected to the upstream tube part and the downstream tube part, respectively, using barbs positioned on the outer surfaces (see Figs. 8A and 8B).
In re claim 27, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the upstream tube part and downstream tube part are made of a material chosen between a flexible material (see line 90 being flexed in Figs. 5 and 8).
In re claim 29, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the post (25) is protruding in an orthogonal direction to the intended flow of fluid through the hollow cylindrical element of the linkage (see fig. 6).
In re claim 30, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the linkage comprises a locking means (25b and 25c) in order to restrain the bearing around the post.
In re claim 31, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the locking means is located on the post, the post comprising at least one snap fit tab (25b) configured to cooperate with the bearing.
In re claim 32, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: the post comprises a tip split into at least two parts (both 25b tabs, see Fig. 6) in order for the tip to be radially deformable, each part of the post forming a snap fit tab.
In re claim 33, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: a rotation angle of the simultaneous rotation is larger than 10° (column 6, lines 15-30).
In re claim 34, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: a rotation angle of the simultaneous rotation is between 10 and 60° (colum 6, lines 15-30).
In re claim 35, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: A tank (10) for a vehicle, comprising an assembly according to claim 18.
In re claim 36, with reference to the figs. noted above, Amano et al. in view of Oshiro et al. discloses: A method of manufacturing of a vehicle tank, comprising: fabricating a plastic vehicle tank (resin, abstract) comprising a wall having an opening (64) for inner tank access; manufacturing an assembly according to claim 18; rotating the fluid transfer line towards a surface comprising one of the deflecting surfaces of the baffle in order to facilitate the insertion of the assembly through the opening in the tank wall; inserting the assembly into the tank through the opening; and mounting the assembly in the tank (note the line could be mounted to the baffle during insertion of the baffle).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. in view of Oshiro et al. as applied to claim 27 above, and further in view of US Patent No. 8,276,778 (Eulitz et al. hereinafter).
In re claim 28, with reference to Figs. 1-4, Amano et al. in view of Oshiro et al. discloses the claimed invention except wherein the upstream tube part and downstream tube part comprise corrugated sections. 
However, with reference to Fig. 4, Eulitz et al. discloses a corrugated line (5b) to bend between components of a fuel tank.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the line of Amano et al. in view of Oshiro et al. to have been corrugated as taught by Eulitz et al. for the purposes of facilitating bending of the line while allowing for length variability of the line to ease construction and prevent kinking/strain of the line (column 5, lines 50-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733